Exhibit 10.5

AMENDMENT TO SENIOR UNSECURED JAPANESE YEN TERM LOAN CREDIT AGREEMENT

This AMENDMENT to the Senior Unsecured Japanese Yen Term Loan Credit Agreement,
dated as of February 1, 2018, is made and entered into by and among TEVA
PHARMACEUTICAL INDUSTRIES LIMITED, an Israeli company registered under no
52-0013-954, the registered address of which is at Har Hozvim, Jerusalem, ISRAEL
(the “Company”, “Guarantor” or “Parent”), TEVA HOLDINGS K.K., a Kabushiki Kaisha
organized under the laws of Japan registered under no 0104-03-008857, the
registered address of which is at 1-5, Toranomon 5-chome, Minato-ku, Tokyo,
Japan, and a Subsidiary of the Company (“Teva Japan” or the “Borrower”), the
Lenders party hereto and SUMITOMO MITSUI BANKING CORPORATION (the
“Administrative Agent”).

W I T N E S S E T H:

Reference is made to the Senior Unsecured Japanese Yen Term Loan Credit
Agreement, dated as of March 22, 2017 (as amended from time to time, the “Credit
Agreement”), between, amongst others, the Parent, the Borrower, the Lenders
named therein and the Administrative Agent.

WHEREAS, the Loan Parties (as defined in the Credit Agreement), the
Administrative Agent and the Lenders party hereto have agreed to amend certain
provisions of the Credit Agreement as provided for herein;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

Defined Terms

Section 1.1 Defined Terms. Terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement unless otherwise
defined herein.

ARTICLE II

Amendments

Section 2.1 Amendments. Subject to the occurrence of the Amendment Effective
Date:

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definitions:

““Existing Term Loans” means (a) the Senior Unsecured Fixed Rate Japanese Yen
Term Loan Credit Agreement among et al. the Parent, Teva Japan and Sumitomo
Mitsui Banking Corporation, as administrative agent, dated March 28, 2012 and/or
(b) the Senior Unsecured Japanese Yen Term Loan Agreement among et al. the
Parent, Teva Japan and Mizuho Bank, Ltd., as administrative agent, dated
December 17, 2013 and/or (c) the Term Loan Credit Agreement, dated November 16,
2015, among et al. the Parent, Teva Pharmaceuticals USA, Inc., the other
Subsidiaries of the Parent party thereto as borrowers and Citibank, N.A.
(“Citibank”), as administrative agent (in each case as the same may be amended
or restated from time to time).”



--------------------------------------------------------------------------------

(b) Section 2.08(a) of the Credit Agreement is hereby amended by adding the
following sentence to the end thereof:

“Notwithstanding the foregoing or anything contained herein to the contrary, if
the Parent or any of its Subsidiaries use net cash proceeds from a disposition
or an incurrence of third party Indebtedness for borrowed money in the form of
loans and/or notes (“Pari Passu Prepayment Net Cash Proceeds”) to prepay any
amount under the Existing Term Loans, the Borrowers shall prepay the Tranche A
Loans and the Tranche B Loans such that the aggregate prepayment of the Tranche
A Loans and the Tranche B Loans shall be no less than such Tranche’s ratable
percentage of all of the Tranche A Loans, Tranche B Loans and Existing Term
Loans outstanding on the date of such prepayment with respect to the amount of
such Pari Passu Prepayment Net Cash Proceeds and, with respect to a prepayment
in accordance with this sentence, the integral multiple amounts set forth in
paragraph (b) below shall be inapplicable (it being understood that no Borrower
shall be required to make a prepayment as a result of the receipt of net cash
proceeds from a disposition or an incurrence of Indebtedness).

To determine any principal amount outstanding or amount of prepayment for
purposes of the immediately preceding sentence, (i) all currency conversions
shall be determined using the Yen Equivalent on the date that is seven Business
Days preceding the prepayment date and (ii) the pro rata prepayment requirement
shall be satisfied if the aggregate prepayment of Tranche A Loans and Tranche B
Loans shall be no less than such Tranche’s ratable percentage of all of the
Tranche A Loans, Tranche B Loans and Existing Term Loans outstanding on such
date of determination.

“Yen Equivalent” means the amount converted into Yen using the 12:00 p.m. New
York City quoted spot rate appearing at http://www.oanda.com/currency/converter
for Dollars on such day or, if such day is not a Business Day, on the
immediately preceding Business Day; provided that, to the extent that a spot
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Yen Equivalent” shall be the rate at which Citibank offers, in
accordance with normal banking industry practice, to exchange Dollars in New
York City prior to 12:00 p.m., New York City time, on such date.”

(c) Section 6.01(xiii) of the Credit Agreement is hereby deleted and replaced in
its entirety with the following:

“(xiii) the Parent may pay cash dividends (or dividends paid in the form of
common equity of the Parent) to its shareholders, to the extent lawful; provided
that the Parent shall not pay any cash dividends on its common equity unless the
Leverage Ratio, calculated as of the last day of the most recently ended Test
Period in accordance with Section 6.04 and on a pro forma basis giving effect to
such cash dividend and any other cash dividends made since the end of the last
Test Period, does not exceed 4.75x and so long as no Event of Default has
occurred and is continuing (or would result therefrom) (it being understood and
agreed that this proviso shall not restrict any dividends to the holders of the
Parent’s preferred equity, including the Parent’s mandatory convertible
preferred shares, or dividends paid in the form of common equity of the
Parent),”



--------------------------------------------------------------------------------

(d) Section 6.04 of the Credit Agreement is hereby amended by deleting the grid
contained therein and replacing it with the grid below:

 

    

Column 1

  

Column 2

    

Four-quarter Test Period

ending with the quarters

below

     (a) Leverage Ratio    Q1 2018    No greater than 5.50x    Q2 2018    No
greater than 5.75x    Q3 2018    No greater than 5.90x    Q4 2018    No greater
than 5.90x    Q1 2019    No greater than 5.75x    Q2 2019    No greater than
5.50x    Q3 2019    No greater than 5.25x    Q4 2019    No greater than 5.00x   
Q1 2020    No greater than 4.75x    Q2 2020    No greater than 4.75x    Q3 2020
   No greater than 4.50x    Q4 2020    No greater than 4.00x   

Q1 2021

   No greater than 4.00x   

Q2 2021

   No greater than 3.75x   

Q3 2021

   No greater than 3.50x   

Q4 2021 and thereafter

   No greater than 3.50x

(b) Interest Cover Ratio

   The Interest Cover Ratio for any Test Period shall be not less than 3.50:1.

(e) Annex I of the Credit Agreement is hereby amended by amending and restating
the second paragraph (following the Rate Table) as follows:

“If the relevant Rating assigned by Moody’s or S&P shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective with respect to the Applicable Margin from the first day of
the next Interest Period at least seven Business Days following the effective
date of such change in Rating. If the rating system of Moody’s or S&P shall
change or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Parent and the Lenders shall negotiate in
good faith to amend this definition to reflect such changed rating system
(including, in such case, an amendment to replace Moody’s or S&P, as applicable,
with another rating agency) or the unavailability of ratings from such rating
agency, and, pending the effectiveness of any such amendment, the Applicable
Margin shall be determined by reference to the rating most recently in effect
prior to such change or cessation.”

ARTICLE III

Representations and Warranties

Section 3.1 Representations and Warranties to the Amendment Effective Date. Each
Loan Party hereby represents and warrants as of the Amendment Effective Date as
follows:

(a) all of the representations and warranties set forth in the Credit Agreement
are true and correct on and as of such date, as if made on such date, except to
the extent that such



--------------------------------------------------------------------------------

representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct on and
as of such earlier date (it being understood that references therein to the
Credit Agreement shall be deemed to refer to the Credit Agreement as amended by
this Amendment and after giving effect to the amendments set forth herein);

(b) the execution, delivery and performance by each Loan Party of this Amendment
have been duly authorized by all necessary corporate or other organizational
action, as applicable, of such Loan Party;

(c) this Amendment has been duly executed and delivered by such Loan Party; and

(d) no Default or Event of Default has occurred, is continuing or would exist
after giving effect to this Amendment.

ARTICLE IV

Effectiveness

Section 4.1 Effective Date. This Amendment shall become effective on the date
(the “Amendment Effective Date”) on which the Administrative Agent shall have
received counterparts to this Amendment duly executed and delivered by facsimile
transmission or electronic mail (in “.pdf” or similar format) by each Loan
Party, the Administrative Agent and the Required Lenders.

Section 4.2 Fees.

(a) The Loan Parties shall pay or cause to be paid to the Administrative Agent,
for the account of each Lender that delivers an executed counterpart to this
Amendment on or before 11.59pm (Tokyo time) on January 31, 2018 (each, a
“Consenting Lender”) an amendment fee equal to 0.10% of the sum of such
Consenting Lender’s outstanding Loans under the Credit Agreement (the
“Consenting Lender Loans”) as of the Amendment Effective Date, which fee shall
be earned on the Amendment Effective Date and due and payable within two
Business Days of the Amendment Effective Date; provided that upon any assignment
or transfer of any Consenting Lender Loans; the assignee or transferee shall
become the Consenting Lender with respect to such Consenting Lender Loans.

(b) The Loan Parties shall pay or cause to be paid to the Administrative Agent,
for the account of the Consenting Lenders, an additional amendment fee equal to
0.10% of the sum of such Consenting Lender’s outstanding Consenting Lender Loans
as of March 31, 2018 (or, at the election of the Borrower, on such earlier date
the Borrower may elect in its sole discretion to pay such fee), which fee shall
be earned on March 31, 2018 and due and payable on April 2, 2018 (or, at the
election of the Borrower, on such earlier date the Borrower may elect in its
sole discretion).

(c) The Loan Parties shall pay or cause to be paid to the Administrative Agent,
for the account of the Consenting Lenders, an additional incentive fee to each
Consenting Lender that delivers an executed counterpart to this Amendment on or
before 11.59pm (Tokyo time) on January 26, 2018 (subject to the proviso at the
end of Section 4.2(a)) equal to (i) 0.05% of the sum of such Consenting Lender’s
Consenting Lender Loans as of the Amendment Effective Date, which fee shall be
earned on the Amendment Effective Date and due and payable within two Business
Days of the Amendment Effective Date and (ii) 0.05% of the sum of such
Consenting Lender’s



--------------------------------------------------------------------------------

Consenting Lender Loans as of March 31, 2018 (or, at the election of the
Borrower, on such earlier date the Borrower may elect in its sole discretion to
pay such fee), which fee shall be earned on March 31, 2018 and due and payable
on April 2, 2018 (or, at the election of the Borrower, on such earlier date the
Borrower may elect in its sole discretion).

(d) For the avoidance of doubt, all fees under this Section 4.2 shall be due and
payable to the applicable Consenting Lender with respect to their Consenting
Lender Loans (determined in accordance with this Section 4.2) taking into
account any assignments or transfers of such Consenting Lender Loans after the
signature by a Consenting Lender as set forth in Section 4.2(a).

Section 4.3 Expenses. The Loan Parties shall pay all out-of-pocket expenses
incurred by the Administrative Agent and the Lenders, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and the
Lenders, in connection with this Amendment.

Section 4.4 Notification. The Administrative Agent shall notify the Loan Parties
and the Lenders of the Amendment Effective Date and such notice shall be
conclusive and binding.

ARTICLE V

Miscellaneous

Section 5.1 Effect of Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Credit Agreement or Loan Documents are intended
or implied and in all other respects the Credit Agreement and Loan Documents are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof. To the extent of conflict between the terms of this
Amendment and the Loan Documents, the terms of this Amendment shall control. The
Credit Agreement and this Amendment shall be read and construed as one
agreement.

Section 5.2 Further Assurances. The parties hereto shall execute and deliver
such additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

Section 5.3 Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

Section 5.4 Severability. Any provisions of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 5.5 Reference to the Effect on the Loan Documents. Upon the
effectiveness of this Amendment, (a) each reference in the Credit Agreement to
this “Agreement,” “hereunder,” “hereof,” “herein” or words of similar import and
(b) each reference in any other Loan Document to “the Credit Agreement”, shall
mean and be a reference to the Credit Agreement as amended by this Amendment.

Section 5.6 Headings. The headings listed herein are for convenience only and do
not constitute matters to be construed in interpreting this Amendment.



--------------------------------------------------------------------------------

Section 5.7 Counterparts; Electronic Signatures. This Amendment may be executed
by one or more parties to this Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Amendment by facsimile transmission or electronic mail (in “.pdf” or similar
format) shall be effective as delivery of a manually executed counterpart
hereof.

Section 5.8 Governing Law. This Amendment and any non-contractual obligations
arising out of or in connection with it shall be construed in accordance with
and governed by Japanese law (without regard to conflicts of laws principles).

Section 5.9 Jurisdiction; Consent to Service of Process. Section 11.10(b), (c)
and (d) of the Credit Agreement are incorporated herein mutatis mutandis.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

TEVA PHARMACEUTICAL INDUSTRIES

LIMITED

By:  

/s/ Eran Ezra

  Name: Eran Ezra   Title: Senior Vice President, Head of Global Treasury, Risk
Management and Insurance By:  

/s/ Michael McClellan

  Name: Michael McClellan   Title: Executive Vice President, Chief Financial
Officer TEVA HOLDINGS K.K. By:  

/s/ TEVA HOLDINGS K.K. (Company Seal)

  Name:   Title:

[Signature Page to Amendment to JPY 2017 Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as Administrative Agent By:  

/s/ Konstantinos Karbalis

  Name: Konstantinos Karbalis   Title: Senior Executive Director By:  

/s/ Francoise Bouchart

  Name: Francoise Bouchart   Title: Vice President

[Signature Page to Amendment to JPY 2017 Credit Agreement]



--------------------------------------------------------------------------------

[Signature pages of Lenders omitted and on file with the registrant]

[Signature Page to Amendment to JPY 2017 Credit Agreement]